Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 1 of 10 PageID 2482




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                                Case No.: 8:09-cr-00547-CEH-JSS

 JACQUELINE PITTS
 ___________________________________/

                                      ORDER

       This matter comes before the Court on Defendant’s Emergency Motion for

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 341), in which

 Defendant Jacqueline Pitts requests modification of her sentence due to the COVID-

 19 pandemic, coupled with her medical conditions. The Government filed a Response

 in Opposition to Defendant’s Motion (Doc. 343), and Defendant filed a reply (Doc.

 344). The Court, having considered the motion and being fully advised in the premises,

 will deny Defendant’s Motion for Compassionate Release.

 I.    BACKGROUND

       Pursuant to a guilty plea entered on April 5, 2010, Defendant was adjudicated

 guilty as to all four counts of the indictment: Conspiracy to Possess with Intent to

 Distribute 500 Grams or More of Cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(B)(ii)

 and 846 (Count One); Attempt to Possess With Intent to Distribute 500 Grams or

 More of Cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B)(ii) and 18 U.S.C.

 § 2 (Count Two); Possession of a Firearm During and in Relation to Drug Trafficking

 Crimes, in violation of 18 U.S.C. §§ 924(c) and 2 (Count Three); and Possession of a
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 2 of 10 PageID 2483




 Firearm by a Convicted Felon 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2 (Count Four).

 Docs. 1, 107, 225. Defendant was sentenced on March 10, 2011, to a total term of 180

 months’ imprisonment and 96 months of supervised release with special conditions of

 supervision which included substance abuse and mental health programs and an order

 of forfeiture of various firearms and ammunition. Doc. 225 at 3–7. Defendant is a 60-

 year-old black female who is currently incarcerated at Detroit Residential Reentry

 Management facility with a scheduled release date of May 31, 2022. See

 https://www.bop.gov/inmateloc/ (last accessed June 11, 2021).

       Defendant first states that she has exhausted her administrative remedies by

 applying for compassionate release with her prison warden in April 2020, noting that

 her request was denied in May 2020. Doc. 341 at 1. Defendant next contends that she

 should be afforded compassionate release for reasons which include that the prison is

 not conducive to social distancing, there are limited cleaning supplies, and the clothing

 of inmates is only washed weekly. Id. at 2. Defendant also alleges that U.S. Marshals

 are actively moving inmates from “infected institutions” to the facility in which she is

 housed, some recent transfers have tested positive for COVID-19, and that an

 increasing number of staff and inmates have tested positive for the virus. Id. at 2.

 Defendant states that studies show inmate infection is four times more likely than

 within the general population and expresses fears that continued spread of COVID-19

 will be imminent during the upcoming months. Id. at 2–4. Defendant explains that she

 has medical issues which may put her at a higher risk of a severe COVID-19 infection

 according to the CDC, submitting a listing of health problems showing various
                                            2
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 3 of 10 PageID 2484




 medical conditions including unspecified obesity, type 2 diabetes fairly controlled by

 medication, hyperlipidemia well-controlled by medication, unspecified asthma, and

 chronic airway obstruction (“COPD”). Id. at 6–7. Lastly, Defendant contends that she

 has taken advantage of rehabilitative opportunities, that she has had a “great record”

 during her time of confinement, and that she no longer poses a threat to the

 community. Id. at 3. Defendant’s reply simply restates the arguments contained in her

 Motion. Doc. 344 at 1–5.

        In response, the Government asserts that the Bureau of Prisons has worked

 closely with experts in the CDC to establish and implement a comprehensive COVID-

 19 action plan to minimize risk to the individuals within its facilities. Id. at 3. The

 Government states that it is unclear whether Defendant appealed the warden’s denial

 of compassionate release and that her request should be denied on that basis alone.

 Doc. 343 at 9–10. Next, the Government contends that Defendant has not

 demonstrated extraordinary and compelling reasons for compassionate release under

 one of the categories of USSG §1B1.13, comment. n.1(A) including (i) any terminal

 illness, and (ii) “serious physical or medical condition . . . that substantially diminishes

 the ability of the defendant to provide self-care within the environment of a

 correctional facility and which he or she is not expected to recover.” Id. at 10. The

 Government notes the existence of COVID-19 itself is not an extraordinary and

 compelling reason. Id. at 11. According to the Government, it has obtained

 Defendant’s medical records from the BOP confirming a number of conditions

 including type II diabetes and hypertension, showing prescriptions for various
                                              3
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 4 of 10 PageID 2485




 medications as well as instructions to “follow-up as needed and to return immediately

 if her conditions worsened.” Id. at 12–13. The Government argues the records show

 Defendant has a “history of noncompliance with medical treatment.” Id. The

 Government claims that her conditions are not acute and do not justify release. Id. at

 13. Lastly, the Government asserts that the applicable § 3553(a) factors weigh against

 the Defendant’s release, noting the serious nature of the drug crime and arguing that

 the Defendant continues to pose a danger to public safety. Id. at 13.

 II.   LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a

 sentence of imprisonment “constitutes a final judgment and may not be modified by a

 district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817,

 824 (2010) (internal quotations omitted). Those limited circumstances are provided

 under 18 U.S.C. § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act

 of 2018 amended section 3582(c)(1)(A) by adding a provision that allows prisoners to

 directly petition a district court for compassionate release. That provision states:

       The court may not modify a term of imprisonment once it has been imposed

 except that—

       (1) in any case—

             (A) the court, upon motion of the Director of the Bureau of Prisons,
             or upon motion of the defendant after the defendant has fully exhausted all
             administrative rights to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant's facility, whichever is earlier,
             may reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
                                                4
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 5 of 10 PageID 2486




                does not exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

                          (i) extraordinary and compelling reasons warrant such a
                          reduction; or

                          (ii) the defendant is at least 70 years of age, has served at
                          least 30 years in prison, pursuant to a sentence imposed
                          under section 3559(c), for the offense or offenses for which
                          the defendant is currently imprisoned, and a determination
                          has been made by the Director of the Bureau of Prisons that
                          the defendant is not a danger to the safety of any other
                          person or the community, as provided under section
                          3142(g);

                 and that such a reduction is consistent with applicable policy
                 statements issued by the Sentencing Commission; and

                 (B) the court may modify an imposed term of imprisonment to the
                 extent otherwise expressly permitted by statute or by Rule 35 of
                 the Federal Rules of Criminal Procedure. . . .

 18 U.S.C. § 3582(c)(1) (italics reflecting amendment under First Step Act).

 Accordingly, a court may reduce a sentence upon motion of a defendant provided that:

 (1) the inmate has either exhausted his or her administrative appeal rights of the BOP’s

 failure to bring such a motion on the inmate’s behalf or has waited until 30 days after

 the applicable warden has received such a request; (2) the inmate has established

 “extraordinary and compelling reasons” for the requested sentence reduction; and (3)

 the reduction is consistent with the Sentencing Commission’s policy statement. See id.

 Courts are to consider the § 3553(a) factors, as applicable, as part of the analysis. 1 See

 §3582(c)(1)(A).

 1
  These factors include: (1) the nature and circumstances of the offense and the history and characteristics
 of the defendant; (2) the need for the sentence imposed to reflect the seriousness of the offense, to promote
                                                      5
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 6 of 10 PageID 2487




         The defendant bears the burden of establishing that compassionate release is

 warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (providing

 that defendant bears the burden of establishing a reduction of sentence is warranted

 under § 3582(c) due to a retroactive guideline amendment while noting that even when

 defendant meets this burden the district court has “discretion to determine whether a

 sentence reduction is warranted”); United States v. Heromin, No. 8:11-cr-550-VMC-

 SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019) (citing Hamilton in the context

 of a § 3582(c) motion for compassionate release).

 III.    DISCUSSION

         A.      Administrative Exhaustion

         Defendant has satisfied administrative exhaustion. Under 18 U.S.C. §

 3582(c)(1), a defendant must exhaust administrative remedies within the BOP prior to

 the filing of a motion for compassionate release. “Section 3582(c)(1)(A)

 unambiguously provides that a defendant may either move for compassionate release

 after the defendant has fully exhausted administrative remedies or ‘the lapse of 30 days

 from the receipt of such a request by the warden of the defendant’s facility, whichever

 is earlier.’” United States v. Smith, No. 3:97-cr-120-MMH-PDB, 2020 WL 5106694, at




 respect for the law, and to provide just punishment for the offense; to afford adequate deterrence to criminal
 conduct; to protect the public from further crimes of the defendant; and to provide the defendant with
 needed educational or vocational training, medical care, or other correctional treatment in the most effective
 manner; (3) the kinds of sentences available; (4) the kinds of sentence and the sentencing range established
 for the applicable category of offense committed by the applicable category of defendant as set forth in the
 guidelines; (5) any pertinent policy statement issued by the Sentencing Commission; (6) the need to avoid
 unwarranted sentence disparities among defendants with similar records who have been found guilty of
 similar conduct; and (7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).
                                                       6
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 7 of 10 PageID 2488




 *3 (M.D. Fla. Aug. 31, 2020); see also United States v. Mack, No. 3:13-cr-206-TJC-MCR,

 2020 WL 6044560, at *5–7 (M.D. Fla. Oct. 13, 2020) (finding exhaustion of

 administrative remedies when it was clear that the warden had received defendant’s

 request for compassionate release and that more than 30 days had passed).

       Here, Defendant filed a request for compassionate release to her BOP warden

 in April 2020 and received a denial in May 2020. Doc. 341 at 1. Despite the

 Government’s argument that Defendant did not appeal the denial, because more than

 30 days have lapsed since the warden’s receipt of Defendant’s request, Defendant’s

 administrative remedies are considered exhausted and she may pursue her claim in

 this Court.

       B.      No Extraordinary and Compelling Reason Demonstrated

       Defendant has not presented enough evidence for this Court to determine that

 Defendant’s medical conditions in combination with the existence of positive COVID-

 19 cases constitute extraordinary and compelling reasons for compassionate release.

 In accordance with Hamilton, a defendant bears the burden of establishing that

 compassionate release is warranted. 715 F.3d at 337. Specifically, under 18 U.S.C. §

 3582(c)(1)(A) as amended by the First Step Act, a defendant must show (1) that she is

 70 years old and has served at least 30 years of incarceration and meets other

 enumerated criteria; or (2) that he has an extraordinary and compelling reason for

 compassionate release. Defendant is 60 years old, and thus she does not qualify for

 compassionate release under the first provision and must demonstrate an

 extraordinary and compelling reason to satisfy § 3582(c)(1)(A).
                                           7
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 8 of 10 PageID 2489




       As a preliminary matter, Defendant is no longer housed at the facility of which

 she complained. In any event, “the mere existence of COVID-19 and the possibility it

 may spread to a particular prison” is not an extraordinary and compelling reason for

 compassionate release. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

 Moreover, general concerns about possible exposure to COVID-19 are not enough.

 United States v. Smith, No. 8:17-cr-412-CEH-AAS, 2020 WL 2512883, at *6 (M.D. Fla.

 May 15, 2020); United States v. Rubio, No. 8:00-cr-196-JDW-JSS, 2020 WL 7640734,

 at *2 (M.D. Fla. Dec. 23, 2020). Stable, controlled medical conditions do not meet the

 requirements of U.S.S.G. § 1B1.13 as an extraordinary and compelling reason for a

 prisoner’s compassionate release. See United States v. Wedgeworth, 837 F. App’x 738 at

 *739–40 (11th Cir. 2020) (affirming lower court’s finding of no extraordinary and

 compelling reason for a defendant suffering from obesity and chronic hypertension

 because those conditions were not terminal and did not substantially limit the

 prisoner’s ability for self-care); see also United States v. Alexander, No. 3:17-cr-212-

 MMH-JBT, 2020 WL 7490088, at *2–3 (M.D. Fla. Dec. 21, 2020) (finding no

 extraordinary and compelling reason for compassionate release when defendant had

 diabetes, high blood pressure, and mental health issues managed by medication which

 did not rise to an emergency or impair ability for self-care).

       Here, while the list of medical conditions Defendant complains of, including

 obesity, type 2 diabetes, hyperlipidemia, asthma, and COPD, may be considered

 aggravating risk factors should she contract COVID-19 infection, she does not provide

 any medical records to support the severity of her claimed conditions or otherwise
                                             8
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 9 of 10 PageID 2490




 demonstrate that she is unable to provide self-care. Doc. 341 at 6–7. The Government,

 on the other hand, argues that the BOP’s medical records show that Defendant’s

 medical conditions are stable and controlled, that she is receiving proper medical

 monitoring and care, and that she has not consistently taken advantage of provided

 medical care. Doc. 343 at 12–13. The Government does not provide medical records

 either, but as noted above, it is Defendant’s burden to carry. And on this record,

 Defendant fails to carry her burden, and the Court agrees with the Government that

 Defendant fails to show an extraordinary and compelling reason for compassionate

 release.

        C.    Section 3553 Factors do not Support a Reduction in Sentence

        Even if Defendant was able to establish an extraordinary and compelling

 reason, the Court must consider the 3553 factors and make a finding that Defendant

 would not be a danger to the safety of any person or the community. See USSG §

 1B1.13(2). The Court cannot make such a finding on this record. Defendant was part

 of a multi-defendant scheme, involving forearms, to obtain kilogram-quantities of

 cocaine. The Court has considered the § 3553(a) factors and concludes these factors

 weigh against a reduction in Defendant’s sentence. Accordingly, it is hereby

        ORDERED:

        1.    Defendant’s Emergency Motion for Compassionate Release Pursuant to

 18 U.S.C. § 3582(c)(1)(A) (Doc. 341) is DENIED.




                                          9
Case 8:09-cr-00547-CEH-JSS Document 347 Filed 06/11/21 Page 10 of 10 PageID 2491




        DONE AND ORDERED in Tampa, Florida on June 11, 2021.




  Copies to:
  Counsel of Record
  Unrepresented parties




                                       10
